Name: Commission Regulation (EC) No 757/98 of 3 April 1998 on the issue of system B export licences in the fruit and vegetables sector
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 EN Official Journal of the European Communities 4. 4. 98L 105/4 COMMISSION REGULATION (EC) No 757/98 of 3 April 1998 on the issue of system B export licences in the fruit and vegetables sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2190/ 96 of 14 November 1996 on detailed rules for imple- menting Council Regulation (EEC) No 1035/72 as regards export refunds on fruit and vegetables (1), as last amended by Regulation (EC) No 213/98 (2), and in partic- ular Article 5 (5) thereof, Whereas Commission Regulation (EC) No 520/98 (3) fixes the indicative quantities for system B export licences other than those sought in the context of food aid; Whereas, in the light of the information available to the Commission today, there is a risk that the indicative quantities laid down for the current export period for shelled almonds will shortly be exceeded; whereas this overrun will prejudice the proper working of the export refund scheme in the fruit and vegetables sector; Whereas, to avoid this situation, applications for system B licences for shelled almonds exported after 3 April 1998 should be rejected until the end of the current export period, HAS ADOPTED THIS REGULATION: Article 1 Applications for system B licences for shelled almonds submitted pursuant to Article 1 of Regulation (EC) No 520/98, export declarations for which are accepted after 3 April and before 20 May 1998, are hereby rejected. Article 2 This Regulation shall enter into force on 4 April 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 April 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 292, 15. 11. 1996, p. 12. (2) OJ L 22, 29. 1. 1998, p. 8. (3) OJ L 66, 6. 3. 1998, p. 8.